581 N.W.2d 36 (1998)
In re the Petition for DISCIPLINARY ACTION AGAINST Robert Mark GOLDSTEIN, an Attorney at Law of the State of Minnesota.
No. C1-95-1078.
Supreme Court of Minnesota.
July 14, 1998.
Edward J. Cleary, Director, Timothy M. Burke, Senior Asst. Director, Office of Lawyers Professional Responsibility, St. Paul, for petitioner.
Robert Mark Goldstein, pro se.

ORDER
WHEREAS, the Director of the Office of Lawyers Professional Responsibility has filed petitions alleging that respondent Robert Mark Goldstein has committed professional misconduct warranting public discipline, namely misappropriation of client funds, client neglect, failure to pursue or properly handle client matters, practicing law while suspended and noncooperation with the Director's investigation of these matters; and
WHEREAS, respondent has failed to answer any of the four petitions filed in this matter and the allegations are thereby deemed admitted, Ruled 13(b), Rules on Lawyers Professional Responsibility, and
WHEREAS, the Director of the Office of Lawyers Professional Responsibility has recommended that respondent be disbarred,
IT IS HEREBY ORDERED that Robert Mark Goldstein is disbarred. The Director is awarded $900 in costs.
              BY THE COURT:
              /s/ Alan C. Page
                  Alan C. Page
                  Associate Justice